Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to a paper filed on 1/13/2022 (this paper IS NOT in a correct format of a formal response (i.e., Response to Office Action); therefore, it was difficult for USPTO to consider a proper status for this paper).
2.    Claims 1-7 are pending.
Response
3.	Applicant claims what has been suggested by cited prior art; therefore, the examiner is unpersuasive.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. The argued limitations (1/13/2022) are not in applicant’s pending claims; the specification is not the measure of invention; therefore, limitations contained therein cannot be read into the claims for purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968). Applicant must also discuss the cited references applied against the claims, explaining how applicant’s claims avoid the cited references or distinguish from them.
4.	Note: An examination of this paper reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Pending claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kotovirta et al. “A system for route optimization in ice-covered waters” in view of Forstall et al. (US Pub. 20090005978 A1), and in view of Wan (US Pub 20120206296 A1) .
A. Per claims 1, and 7: Kotovirta et al. disclose a method for navigating a ship through seas with ice (i.e., guiding a ship navigation with GREEN ink, see Kotovirta et al., FIG. 9), the method comprising steps:
determining a route of the ship through a portion of a sea starting from a departure location and ending at an arrival location (see Kotovirta et al., Fig. 7 for user’s “initial route” through ice layers on a trip);
rendering, via software running on the computer, a digital ice layer of the object/portion of the sea using at least one satellite captured image (i.e., using “automatic data processing”, see Kotovirta et al., FIG. 6), see also Forstall et al. para. [0051;
	Korvirta et al., do not use claimed term “overlaid map”; however, Forstall et al., disclose similar claimed function of that term for vehicle navigations:
overlaying (i.e., “The road representations, for example, can be overlaid by traffic information 464 associated with respective route progressions” see Forstall et al. para. [0059] “he presentation engine 420 can use the map provided by the map system 440 to overlay the route information.”, and para. [0060]) (i.e., instead of avoiding a route through ice-cover regions via comparing Kotovirta et al., Fig. 7 and Fig. 8) (Forstall et al. suggest in para. [0063]) “via software running on the computer, traffic problem/congestion, and in Fig. 5 traffic problems on 460, and 462) is superimposed on a geographical map of the portion of the sea.
Korvirta et al., and Forstall et al., do not expressly disclose claimed term “generating an overlaid geographical map”; however Wan teaches that claimed step (see Wan para. [0051] “FIG. 6 presents a mapping function usable with the GPS location of a movable object. Using the tracking system of FIG. 4, the movable object 112 has been tracked to particular GPS geographic coordinates. A map of the area 114 is overlaid on that tracked location of the movable object so that the user of the system may more easily visualize the object's location, by seeing the geography surrounding that location. Application program features may provide various functions. In this embodiment, the application allows for zooming in, zooming out, overlaying a map, or overlaying a satellite image. The nearest street address, direction of travel, and speed of travel data are also provided 116 about the movable object. Additional features may be provided, such as directions to the object, the time to get there, elapsed time since the object left a safe zone, and others. In this case, a map is shown with street names and intersections. This mapping function may be displayed on a smart phone, a PDA, portable or stationary computers, or other devices.”);
mapping, via software running on the computer, waypoints using the overlaid geographical map, wherein the waypoints navigate around ice of the digital ice layer along the route ((i.e., guiding a ship navigation with GREEN ink to prevent obstructions, see Kotovirta et al., FIG. 9), 
transmitting coordinates of GPS “route locations”/waypoints (see Wan, para. [0050]-[0051]) to the ship; and piloting the ship along the route from the departure location to each of the plurality of “route locations”/waypoints and to the arrival location (this claimed information are inherent with Kotovirta et al., i.e., guiding a ship to a destination: from a departure point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kotovirta et al., in view of Forstall et al with Wang to generate an overlay map for navigation by superimposing planned routes with a layer-covered map to update better routes through ice-covered waters.
A motivation for ship navigation to combine cited art is: this is also useful for ship/icebreaker to select a route because proper understanding of ice conditions and tools facilitating ice navigation are needed for ice navigation.
B. Per dependent claim 2:  The rationales and references for a rejection of claim 1 are incorporated.
Kotovirta et al., also suggest of generating a navigation map using a geographic information system of the sea area encompassing the route of the ship, wherein the geographic information system is the geographical map (see Kotovirta et al., Automatic Identification System (AIS) of Table 2 on page 60).
C. Per dependent claim 3:  The rationales and references for a rejection of claim 2 are incorporated.
Kotovirta et al., also suggest of rendering of the digital ice layer is a rendering overlaid on the geographic information system (i.e., the examiner interprets that “digital ice layer” is merely a mapping of objects/obstructions, see Kotovirta et al., the title, and the abstract).
D. Per dependent claim 4:  The rationales and references for a rejection of claim 3 are incorporated.
Kotovirta et al., also suggest that “route locations”/waypoints are mapped using the overlaid GIS (see Kotovirta et al., Table 2 on page 60).
E. Per dependent claim 5:  The rationales and references for a rejection of claim 1 are incorporated.
Kotovirta et al., a step of determining speed adjustments at locations along the route; transmitting the speed adjustments to the ship; and adjusting a speed of the ship based on the speed adjustments at locations while piloting the ship along the route (see Kotovirta et al., pg. 53, col. I, 2nd paragraph, and pg. 59 col. II  4th para).
F. Per dependent claim 6:  The rationales and references for a rejection of claim 5 are incorporated.
Kotovirta et al suggest that speed adjustments are based on a size of the ship (this is an obvious feature of skill artisans: a bigger ship moves slower in reality) and a location of the “route locations”/waypoints (see Kotovirta et al., pg. 59 col. II  4th para)..
G. Per dependent claim 7:  The rationales and references for a rejection of claim 1 are incorporated.
Kotovirta et al., also suggest steps of:
periodically receiving new satellite images of the portion of the sea; determining, via software running on the computer, discrepancies between the at least one satellite image and the new satellite images (this feature would be obvious because a constellation may have a group of 12/24 satellites circle around the globe giving deviations from absolute coordinates; see Kotovirta et al., pg. 52, col. I, “1. Introduction” 1st paragraph);
 	  adjusting, route locations”/waypoints based on new satellite images if discrepancies are determined (i.e., see Kotovirta et al., pg. 57, col.I, first paragraph); and transmitting coordinates of the adjusted plurality of waypoints (i.e., optimized waypoints) to the ship.
Conclusion
6.	Claims 1-7 are still rejected.  This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662